Citation Nr: 1336177	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  04-28 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an extension of temporary total rating due to treatment for service-connected colectomy for diverticulitis requiring convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending in July 2000.

This matter came to the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a personal hearing before a decision review officer (DRO) in August 2004.  A transcript is of record.  This matter was remanded in June 2007 and March 2010 for additional development.  In December 2010, the RO extended the Veteran's temporary evaluation of 100 percent from March 1, 2001 to April 1, 2001 for status post subtotal colectomy and ileosigmoid anastomosis for diverticulitis.  


FINDING OF FACT

In October 2013, prior to the promulgation of a Board decision in the matter of an extension of temporary total rating due to treatment for service-connected colectomy for diverticulitis requiring convalescence, the Veteran indicated that he was satisfied with the decision on his claim and requested a withdrawal of his appeal in the matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the Veteran's claim seeking an extension of temporary total rating due to treatment for service-connected colectomy for diverticulitis requiring convalescence; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on this claim is not necessary.  

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated October 2, 2013 (located in Virtual VA), the Veteran's representative submitted an informal hearing presentation indicating that following Board remand, a medical opinion was obtained as to when the Veteran's convalescence ended.  From this information, the RO granted the Veteran a temporary 100 percent rating from March 1, 2011 to April 2, 2001, thereby satisfying his claim.  As this is a request for withdrawal of his appeal (seeking an extension of temporary total rating due to treatment for service-connected colectomy for diverticulitis requiring convalescence), there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter.



ORDER

The Veteran's appeal seeking an extension of temporary total rating due to treatment for service-connected colectomy for diverticulitis requiring convalescence is dismissed.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


